            Case 2:19-cv-00091-RFB-PAL Document 2 Filed 01/15/19 Page 1 of 1



1    NICHOLAS M. WAJDA
     Nevada State Bar No: 11480
 2
     Law Offices of Nicholas M. Wajda, Esq.
 3   871 Coronado Center Drive, Ste. 200
     Henderson, NV 89052
 4   Telephone: (702)-900-6339
     Email Address: nick@wajdalawgroup.com
 5
     Attorney for Plaintiff
 6

 7
                                  UNITED STATES DISTRICT COURT
 8                                     DISTRICT OF NEVADA
 9

10    SHEANA IRENE BINETTE,                     Case No. 2:19-cv-00091
11
                         Plaintiff,             CERTIFICATE IF INTERESTED PARTIES
12
             v.
13

14    PORTFOLIO RECOVERY
      ASSOCIATES, LLC,
15
                         Defendant.
16

17
            Pursuant to and Local Civil Rule 7.3, SHEANE IRENE BINETTE ( “ Plaintiff”) , makes
18

19   the following disclosures:

20      1. Sheana Irene Binette, Plaintiff
21
        2. Portfolio Recovery Associates, LLC, Defendant
22
     Dated: January 15, 2019
23
                                                     Respectfully Submitted,
24
                                                     /s/ Nicholas M. Wajda
25                                                   Nicholas M. Wajda
                                                     871 Coronado Center Drive, Ste. 200
26                                                   Henderson, NV 89052
27
                                                     Telephone: (702)-900-6339
                                                     nick@wajdalawgroup.com
28                                                   Attorney for Sheana Irene Binette
